Citation Nr: 1343457	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychogenic movement disorder, also claimed as a neurological disorder, to include as due to Gulf War Syndrome.  

2.  Entitlement to service connection for joint and muscle pain, also claimed as fibromyalgia, to include as due to an undiagnosed illness.  

3.  Entitlement to a disability evaluation in excess of 10 percent for chronic fatigue syndrome prior to December 26, 2006, and in excess of a 40 percent rating effective that date.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, Newark, New Jersey and Togus, Maine.  The claims are currently under the jurisdiction of the St. Petersburg, Florida RO.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in September 2009.  The Veteran failed to report to his scheduled hearing.  To date, VA has not received a request from the Veteran to be rescheduled for another hearing.  His request for a hearing is, therefore, deemed withdrawn.  

In a decision/remand dated in January 2012, the Board granted service connection for headaches, and remanded the remaining issues set forth on the title page of this decision.  In the course of appellant development, the RO granted a higher rating of 40 percent for chronic fatigue syndrome, effective December 26, 2006, the date the claim for an increased rating was received.  However, the Board considers the appeal to be from the initial grant of service connection in a December 2005 rating decision, with a 10 percent rating assigned at that time, effective December 15, 2004.  In this regard, he submitted additional evidence and the RO denied a higher rating in April 2006, within a year of the original decision.  Within a year of that, more evidence was received, including the statement construed by the RO as a claim for an increased rating.  This was denied in a March 2008 rating decision, and the Veteran timely appealed.  Thus, the claim has been continuously prosecuted since the December 2005 rating decision, granting service connection.  See 38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In an informal hearing presentation dated in October 2013, the Veteran's representative raised the issue of service connection for encephalopathy.  This claim was denied by the RO in a rating decision dated in April 2006, and the Veteran did not appeal that decision.  New and material evidence is required to reopen the claim.  The representative also appears to have raised the issue of entitlement to an increased rating for PTSD.  The  issue of entitlement to service connection for pes planus (on a theory of in-service aggravation) has also been raised by the record, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these issues, which are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for joint and muscle pain, claimed as fibromyalgia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A psychogenic movement disorder is proximately due to service-connected PTSD.  

2.  Prior to December 26, 2006, chronic fatigue syndrome was manifested by signs and symptoms of chronic fatigue syndrome that waxed and waned but did not result in periods of incapacitation.  

3.  Beginning December 26, 2006, chronic fatigue syndrome has been manifested by symptoms which restrict routine daily activities to no less than 50 to 75 percent of the pre-illness level.





CONCLUSIONS OF LAW

1.  Service connection for a psychogenic movement disorder is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  Prior to December 26, 2006, the criteria for an initial evaluation in excess of 10 percent for chronic fatigue syndrome were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.88a, Diagnostic Code 6354 (2013).  

3.  Beginning December 26, 2006, the criteria for an evaluation in excess of 40 percent for chronic fatigue syndrome were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.88a, Diagnostic Code 6354 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); see 38 C.F.R. § 3.159 (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision, the Board grants service connection for psychogenic movement disorder, which constitutes a complete grant of the benefit sought on appeal concerning that issue.  No discussion of VA's duty to notify or assist is necessary. 

Concerning the issue of entitlement to a higher rating for chronic fatigue syndrome, the Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been obtained, as have VA treatment records.  Private treatment records adequately identified by the Veteran have also been obtained.  The VA examination provided in March 2012 describes the chronic fatigue syndrome disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the January 2012 Board remand, additional VA records were obtained, and the Veteran was afforded VA examinations.  Therefore, the Board finds that, as to the issues decided herein, the remand terms have been substantially complied with.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection - Psychogenic Movement Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In September 2010, the Veteran underwent 4 days of continuous EEG video recording with surface electrodes.  The evaluation recorded the patient's habitual episodes, which were conclusively demonstrated to non-epileptic.  Most were psychogenic non-epileptic attacks, although some could be abnormal movements related to spasticity.   A neurologist reviewed these results in December 2010, and noted that in the context of poorly treated PTSD, psychogenic movement disorder was the most likely explanation. 

In June 2011, characteristics noted to suggest a psychogenic movement disorder were that he had abnormal movements in all extremities that are jerky, tremulous but inconsistent with semiology of known movement disorders.  His tremor in the left lower extremity was easily distractible.  The movements waxed and waned with sudden reappearance in a different parts of the body.  There was excessive startle response and also suggestibility.  The movements did not have a pattern, and there were random switches from jerks to tremors and grunting.  There were no vocal tics.  

A VA examination in March 2012 resulted in an opinion that the Veteran's "movement disorder," which had been diagnosed as psychogenic non-epileptic seizures after extensive work-up over the years, was associated with the Veteran's PTSD.  The examiner explained that the literature indicated that these type of "seizures" were due to various mental illness, and were often initially misdiagnosed as epileptiform seizures.  As the Veteran's PTSD/Depression was not adequately controlled, the symptoms had progressed.  These type of "seizures" did not respond to traditional anti-epileptic medications and were often difficult to treat due to the underlying psychological component, as had been discussed throughout a multitude of notes in Veteran's chart. 

The most comprehensive of the evaluations have found that the Veteran's movement disorder is psychogenic.  These studies outweigh the earlier evaluations, primarily in 2005, positing a connection to Gulf War service, which preceded the later, more thorough work-ups.  Moreover, while the Veteran is competent to describe his symptoms, more weight is placed on the medical experts' interpretation and assessment of the etiology of the symptoms.  Thus, the weight of the evidence establishes that the Veteran's "movement disorder" is psychogenic.  The evidence also establishes that the disorder is related to his PTSD, for which service connection is in effect.  Therefore, service connection for a psychogenic movement disorder, manifested by various tremors, non-epileptic seizures, periodic limb movements, and other "jerky" movements, is warranted on a secondary basis.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




III.  Higher Rating -- Chronic Fatigue Syndrome

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service treatment records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The period for consideration in this case extends from the effective date of the grant of service connection (December 15, 2004) to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Chronic fatigue syndrome is rated based on debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  Chronic fatigue syndrome will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, Note.  

A 10 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; the symptoms are controlled by continuous medication.  Id.  A 20 percent rating is warranted with symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  Id.  

A 40 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  Id.  A 60 percent rating is assignable with symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  Id.  A 100 percent rating is assignable with symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Id.

The Veteran underwent a War Related Illness and Injury Study Center (WRIISC) evaluation in January 2005.  According to this examination, a standardized test for determining the presence of chronic fatigue syndrome found he met the criteria for that disorder, although no specific symptoms were identified.  He failed to report for a VA examination for chronic fatigue syndrome in December 2005, and outpatient treatment records contain little mention of chronic fatigue syndrome during the subsequent year, with rare complaints of fatigue noted.  There is simply no basis for assigning a rating greater than 10 percent for period prior to December 26, 2006.

As for the period from December 26, 2006, forward, on VA examination in December 2007, the Veteran said he had to walk up 4 flights of stairs to his fiancée's apartment, and said he did not have any sequelae from this form of exercise.  He said he did not exercise due to hip pain.  He did not describe migratory joint pains.  He slept poorly most of the time.  He got eight hours of sleep on some days by taking naps, although this did not reduce his fatigue very much.  The examiner stated that he did not meet the criteria for chronic fatigue syndrome in part because of his depression.  Subsequent records have shown occasional notations of chronic fatigue syndrome, and occasional complaints of fatigue.  Notably, however, there is no record of incapacitating episodes, as defined in the rating schedule, throughout the appeal period.  

On the VA examination in March 2012, the Veteran said that he had poor energy level, unchanged since the last VA examination in December 2010.  He said he could walk about 1/2 mile, then felt exhausted, aching, and sore, and has to stop and rest for 30 minutes.  He said he always felt tired, and occasionally took naps during the daytime.  However, he also said he slept only about 3-4 hours per night, due to worrying about having nightmares and muscles twitching; these problems are not related to his chronic fatigue syndrome.  No continuous medication was required for chronic fatigue syndrome.  

The Veteran said his daily activity level was reduced to less than 50 percent of pre-illness level for 6 months or longer.  He acknowledged symptoms of chronic fatigue syndrome of headaches, generalized muscle aches or weakness, neuropsychiatric symptoms, and sleep disturbance.  

He denied debilitating fatigue, low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, fatigue lasting 24 hours after exercise, migratory joint pains, or other symptoms.  There was no cognitive impairment attributable to chronic fatigue syndrome.  The examiner noted symptoms were nearly constant, and restricted routine daily activities to 50-75 percent of pre-illness level.  There were no periods of incapacitation requiring bed rest and treatment by a physician.  

Although the examiner noted that the Veteran reported his daily activity level was reduced to less than 50 percent of pre-illness level, the examiner found his daily activities were restricted to 50-75 percent of pre-illness level, based on the Veteran's history, evaluation, and review of the claims file.  The medical assessment of the level of routine activities is more probative because there are symptoms which potentially overlap with other service-connected disabilities, and a medical professional is more qualified to identify symptoms associated with a specific condition.  In this regard, pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet.App. 259, 262 (1994) (Separate ratings may be assigned for symptoms which are not " duplicative of or overlapping with the symptomatology " of the underlying condition.). 

Indeed, the examiner stated that the symptoms currently described by the Veteran were more likely secondary to PTSD/depression, and did not fit the diagnostic criteria for chronic fatigue syndrome.  The Board notes that of the symptoms identified by the Veteran, headaches have been granted service connection separately from chronic fatigue syndrome, and "neuropsychiatric symptoms," have been attributed to service-connected PTSD.  Sleep disturbance has been attributed to PTSD.  This leaves generalized muscle aches or weakness as the only symptom endorsed by the Veteran on the examination which has not been attributed to another service-connected disability.  

In his own statements, in contrast, the Veteran tends to combine all of his symptoms together, due to his viewing them as a "Gulf War Syndrome."  However, he has claimed service connection for various disabilities, and when rating the various disabilities, symptoms rated as a manifestation of one disability cannot then be rated again as a manifestation of another disability, as this constitutes pyramiding.  38 C.F.R. § 4.14.  Therefore, the Board finds the examiner's assessment more probative.  

For these reasons, the symptomatology of the Veteran's chronic fatigue syndrome has not more closely approximated the criteria for a rating in excess of 10 percent weight at any time during the appeal period prior to December 26, 2006, or for a rating in excess of 40 percent at any time beginning that date.  The Board also finds that the Veteran's chronic fatigue syndrome has been contemplated by the rating schedule throughout the appeal period.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The rating schedule provides for higher evaluations for chronic fatigue syndrome but the Veteran's symptoms have not met the criteria.  Furthermore, there is no symptomatology associated with chronic fatigue syndrome which has not been taken in to consideration in the staged ratings.  As such, the schedular criteria are considered to be adequate; therefore, further extraschedular consideration is not necessary.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for psychogenic movement disorder is granted.  

Prior to December 26, 2006, a rating in excess of 10 percent for chronic fatigue syndrome is denied.  

Beginning December 26, 2006, rating in excess of 40 percent for chronic fatigue syndrome is denied.  


REMAND

The case was previously remanded for an examination and opinion concerning whether the Veteran has fibromyalgia.  The VA examination in March 2012 resulted in a conclusion that the Veteran did not meet the criteria for fibromyalgia.  The examiner concluded that the Veteran's symptoms were explained by other causes.  However, his symptoms have not been adequately explained.  In particular, the examiner opined that the Veteran's complaints of diffuse pain could be caused by his psychogenic seizures, which had become nearly constant over the past 2 years, causing him to move his truncal, neck and extremity muscles nearly continuously in "spasms" and "jerks."  This constant movement overstressed the muscles and could cause fatigue, spasms, and pain. 

Similarly, an outpatient treatment note dated in July 2007 noted that the Veteran's hip pain could be secondary to constant wear and tear from abnormal movements.  The above decision grants service connection for psychogenic movement disorder, and the Veteran needs an examination to determine whether service connection is warranted on a secondary basis.  

Finally, the examination should address whether the symptoms of joint and muscle pain are signs and symptoms of a medically unexplained chronic multisymptom illness, and which are not symptoms of an already service-connected disability, such as chronic fatigue syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine whether he has a joint and muscle pain disability which was at least as likely as not caused or permanently worsened by the now service-connected psychogenic movement disorder.  
*  If so, the examiner should identify the affected joints and/or muscles affected by the disability.  The examiner should also address whether it is a separate disability, or whether it is more properly considered as a manifestation of the psychogenic movement disorder.  
*  If not, the examiner should address whether the Veteran has symptoms of joint and muscle pain that are at least as likely as not signs and symptoms of a medically unexplained chronic multisymptom illness, and which are not symptoms of an already service-connected disability, such as chronic fatigue syndrome.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  A complete rationale for the opinion must be provided.   

2.  After completion of the above, the claim for service connection for a joint and muscle pain disability should be adjudicated, to include as secondary to psychogenic movement disorder.  The decision should address whether the joint and muscle pain symptoms are a separate disability as well as whether they represent symptoms of service-connected psychogenic movement disorder.  In addition, it must address whether the symptoms constitute signs and symptoms of a medically unexplained chronic multisymptom illness, and which are not symptoms of an already service-connected disability, such as chronic fatigue syndrome.  See 38 C.F.R. § 4.14.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


